n UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-149166 NEWCARDIO, INC. (Exact name of registrant as specified in its charter) Delaware 20-1826789 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 2350 Mission College Blvd., Suite 1175, Santa Clara CA 95054 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (408) 516-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes o No o *The registrant has not yet been phased into the Interactive Data requirements. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding at May 12, 2011 Common Stock, $0.001 Par Value 1 NEWCARDIO, INC. INDEX PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – March 31, 2011 (Unaudited) and December 31, 2010 3 Unaudited CondensedConsolidated Statements of Operations – Three Months Ended March 31, 2011 and March 31, 2010 4 Unaudited CondensedConsolidated Statements of Stockholders Deficit –Three Months Ended March 31, 2011 5 Unaudited CondensedConsolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and March 31, 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 4. Controls and Procedures 31 PART II Other Information Item 1 Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Removed and Reserved 32 Item 5 Other Information 32 Item 6. Exhibits 33 SIGNATURES 35 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 PARTI. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS NEWCARDIO, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, trade Prepaid expenses Prepaid commitment fees Total current assets Property, plant and equipment, net of accumulated depreciation of $179,657 and $158,950 as of March 31, 2011 and December 31, 2010, respectively Other assets: Patent costs, net Deposits Total other assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Unearned revenue Line of credit, $2,000,000 and $1,900,000 to a related party as of March 31, 2011 and December 31, 2010, respectively Total current liabilities Warrant derivative liability Preferred stock derivative liability Long term liabilities Total liabilities Temporary equity: Preferred shares subject to liability conversion - - Permanent equity: Stockholders' deficit: Preferred stock, $0.001 par value; 1,000,000 shares authorized: Preferred stock Series B, $0.001 par value; 18,000 shares designated; 12,250 shares issued and outstanding as ofMarch 31, 2011 and December 31, 2010 12 12 Preferred stock Series C, $0.001 par value; 7,000 shares designated; 2,295 shares issued and outstanding as of March 31, 2011 and December 31, 2010 2 2 Preferred stock Series D, $0.001 par value;1,000 shares designated; 860 and 800 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively 1 1 Common stock, $0.001 par value, 500,000,000 shares authorized; 30,841,282 and 30,688,902 shares issued as of March 31, 2011 and December 31, 2010, respectively; 30,778,782 and 30,563,902 shares outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid in capital Deficit ) ) Total stockholders' deficit ) ) $ $ See the accompanying notes to these unaudited condensed consolidated financial statements. 3 NEWCARDIO, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, Revenue $ $ Cost of sales Gross (loss) profit ) Operating expenses: Selling, general and administrative Depreciation Research and development Total operating expenses Net loss from operations ) ) Other income (expense) Gain (loss) on change in fair value of warrant derivative liability and preferred stock derivative liability ) Amortization of commitment fees ) ) Other financing costs ) ) Interest, net ) ) Total other income (expense): ) ) Net loss before income taxes ) ) Provision for income taxes - - NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) Net (loss) income per share-basic and fully diluted $ ) $ ) Weighted average number of shares-basic and fully diluted See the accompanying notes to these unaudited condensed consolidated financial statements 4 NEWCARDIO, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT THREE MONTHS ENDED MARCH 31, 2011 (unaudited) Preferred Additional Preferred Series A Preferred Series B Preferred Series C Preferred Series D Common Paid in Stock Stock Amount Stock Amount Stock Amount Stock Amount Stock Amount Capital Subscriptions Deficit Total Balance, December 31, 2010 - $
